DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 16/482,289 on May 18, 2021. Please note: Claims 1, 3 and 6-12 have been amended. Claims 1-15 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previous claim objections are hereby withdrawn since the amended claims, submitted on May 18, 2021, overcome the objections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Okui et al. (US 20100328535 A1), hereinafter Okui, in view of Inoue et al. (US 20100328359 A1), hereinafter Inoue, and in further view of Kawashima et al. (US 20030146919 A1), hereinafter Kawashima.

Regarding Claim 1, Okui teaches:
(FIG. 2), comprising: 
	a processing resource (See paragraph [0093]; FIG. 2: 1-3, 8, 11, 14-16 and 20 are collectively a processing resource); and 
	causing the processing resource to: 
		detect a luminance of pixels included on the display (See paragraph [0100], lines 6-11); 				detect a luminance of the pixels on the display exceed a predetermined luminance threshold (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a predetermined luminance threshold (L1 or L2 or L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, it is detected whether luminance of the pixels (APL) exceeds a predetermined luminance threshold (L1 or L2 or L3, etc.)) included in a set of luminance thresholds (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a set of predetermined luminance threshold (L1,  L2, L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the pixels (APL) exceeds a threshold of a set of predetermined luminance thresholds (one of L1 or L2 or L3, etc.), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef) associated with a selected use profile (See paragraph [0344]; See paragraph [0346]: L1 and L2 is changed for the dynamic mode compared to other image quality modes); 
		modify a screen brightness of the display by modifying a brightness of a backlight of the display (See paragraph [0092]) within a predetermined time (See paragraph [0108], last four lines) when the detected luminance of the pixels on the display exceeds the predetermined luminance threshold (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a predetermined luminance threshold (L1 or L2 or L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the pixels (APL) exceeds a predetermined luminance threshold (L1 or L2 or L3, etc.), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef).
	Okui does not explicitly teach (See elements emphasized in italics):
	a memory resource storing machine readable instructions to cause the processing resource to perform the claimed functions, including:
		refrain from modifying a screen brightness for a predetermined delay time associated with the selected use profile;
		determine when the luminance of the pixels on the display exceeds the predetermined luminance threshold after the predetermined delay time; and 
		modify the screen brightness of the display by modifying the brightness of the backlight of the display when the detected luminance of the pixels on the display exceeds the predetermined luminance threshold after the predetermined delay time.
However, in the same field of endeavor, display devices (Inoue, paragraph [0001]), Inoue teaches:
	a processing resource (FIG. 1: 104; See paragraph [0093]); and 
	a memory resource (FIG. 1: 106) storing machine readable instructions to cause the processing resource (See paragraph [0095]) to:
		detect a luminance of pixels included on a display (See paragraph [0235]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display (as taught by Okui) by including a memory resource storing machine readable instructions to cause the processing resource to perform the claimed functions (as taught by Inoue). Doing so would allow the display to leverage the memory in order to store data, including information for controlling the display (See Inoue, paragraph [0095]).
	Okui in view of Inoue does not explicitly teach (See elements emphasized in italics):
		refrain from modifying a screen brightness for a predetermined delay time associated with the selected use profile;
		determine when the luminance of the pixels on the display exceeds the predetermined luminance threshold after the predetermined delay time; and 
		modify the screen brightness of the display by modifying the brightness of the backlight of the display when the detected luminance of the pixels on the display exceeds the predetermined luminance threshold after the predetermined delay time.
	However, in the same field of endeavor, a video display apparatus and a video display method (Kawashima, paragraph [0001]), Kawashima teaches:
		detect a luminance of the pixels on a display (FIG. 18: 8) (See paragraph [0182], lines 1-4: APL detection unit 2 in FIG. 18 performs the claimed detection) exceed a predetermined luminance threshold (See FIG. 20: APL detection unit 2 detects that the APL exceeds a predetermined luminance threshold A2);
(T2’) associated with the predetermined luminance threshold (See paragraph [0245]; Therefore, as shown in FIG. 20, during T2’, the process refrains from modifying a screen brightness by not changing the light source control level during this time. Furthermore, T2’ is defined for the predetermined luminance threshold A2, and is therefore associated with it);
		determine when the luminance of the pixels on the display exceeds the predetermined luminance threshold after the predetermined delay time (See FIG. 20: after the illustrated predetermined delay time T2’, the process again determines when the APL exceeds A2; See paragraph [0245], last three lines); and 
		modify the screen brightness of the display by modifying the brightness of the backlight (FIG. 18: 6) of the display (See paragraph [0182], lines 1-4: light source control data production unit 3 in FIG. 18 performs the claimed modification) within a predetermined time when the detected luminance of the pixels on the display exceeds the predetermined luminance threshold (See paragraph [0245]; See FIG. 20: the light source control level has a temporal delay between detecting the APL exceeding A2 and performing the modification) after the predetermined delay time (See FIG. 20: after the illustrated predetermined delay time T2’, the APL again exceeds A2 and the light source control level is changed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display (as taught by Okui in view of Inoue) by including the claimed predetermined delay time (as taught by Kawashima), associated with the predetermined luminance threshold. Furthermore, because the predetermined delay time taught by Kawashima is associated with the predetermined luminance threshold, and the predetermined luminance threshold taught by Okui is included in a set of luminance thresholds associated with a selected use profile, as combined, the predetermined delay time is associated with the selected use profile. Implementing the proposed modification would have improved the displayed video quality by preventing the brightness from frequently varying before and after the predetermined threshold is exceeded (See Kawashima, paragraph [0241]).

Regarding Claim 2, Okui in view of Inoue, and in further view of Kawashima teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui in view of Inoue, and in further view of Kawashima teaches:
(As discussed above, Okui was modified according to Inoue to include instructions stored in a memory resource in order to perform the claimed functions) to detect the luminance of the pixels include instructions to cause the processing resource to calculate red, green, and blue (RGB) values of the pixels (RGBγ) included on the display (See Okui, paragraph [0097]).

Regarding Claim 3, Okui in view of Inoue, and in further view of Kawashima teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui teaches:
	The display of claim 1, wherein the selected use profile includes a plurality of predetermined luminance thresholds including the predetermined luminance threshold (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a plurality of predetermined luminance thresholds including the predetermined luminance threshold (L1,  L2, L3, etc.); See paragraph [0344]; See paragraph [0346]: L1 and L2 is changed for the dynamic mode compared to other image quality modes). 

Regarding Claim 5, Okui in view of Inoue, and in further view of Kawashima teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui in view of Inoue, and in further view of Kawashima teaches:
	The display of claim 1, wherein the instructions (As discussed above, Okui was modified according to Inoue to include instructions stored in a memory resource in order to perform the claimed functions) to modify the screen brightness of the display include instructions to turn a backlight of the display to a maximum brightness when the detected luminance of the pixels indicates a white screen (See Okui, paragraph [0100], last six lines; See FIG. 20, for example: when the detected luminance of the pixels indicates a white screen (APL is 100%), a backlight of the display is turned to a maximum brightness (light emission luminance level is 100%)).

Regarding Claim 6, Okui teaches:
	A processing resource (See paragraph [0093]; FIG. 2: 1-3, 8, 11, 14-16 and 20 are collectively a processing resource) to: 
(RGBγ) included on a display (FIG. 2) (See paragraph [0097]); 
	detect a luminance of the pixels included on the display (See paragraph [0100], lines 6-11); 
	determine when the luminance of the pixels exceeds a predetermined luminance threshold (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a predetermined luminance threshold (L1 or L2 or L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, it is detected whether luminance of the pixels (APL) exceeds a predetermined luminance threshold (L1 or L2 or L3, etc.)) included in a set of luminance thresholds (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a set of predetermined luminance threshold (L1,  L2, L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the pixels (APL) exceeds a threshold of a set of predetermined luminance thresholds (one of L1 or L2 or L3, etc.), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef) associated with a selected use profile (See paragraph [0344]; See paragraph [0346]: L1 and L2 is changed for the dynamic mode compared to other image quality modes); and
	modify a screen brightness of the display within a predetermined time (See paragraph [0108], last four lines) when the detected luminance of the pixels on the display exceeds the predetermined luminance threshold (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a predetermined luminance threshold (L1 or L2 or L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the pixels (APL) exceeds one of a plurality of predetermined luminance thresholds (one of L1 or L2 or L3, etc.), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef).
	Okui does not explicitly teach (see elements emphasized in italics):
	A non-transitory machine readable storage medium having stored thereon machine readable instructions to cause the processing resource to: 
	detect a luminance of the pixels included on the display using the RGB values of the pixels;
	refrain from modifying a screen brightness for a predetermined delay time associated with the selected use profile in response to determining the luminance of the pixels exceeded the predetermined luminance threshold;
	detect the luminance of the pixels after the predetermined delay time to determine when the luminance of the pixels exceeds the predetermined luminance threshold after the predetermined delay time;
	modify, after the predetermined delay time, a screen brightness of the display when the detected luminance of the pixels on the display exceeds, for the predetermined delay time, the predetermined luminance threshold.
However, in the same field of endeavor, display devices (Inoue, paragraph [0001]), Inoue teaches:
	A non-transitory machine readable storage medium (FIG. 1: 106) having stored thereon machine readable instructions (See paragraph [0095]) to cause a processing resource (FIG. 1: 104; See paragraph [0093]) to:
	detect a luminance of pixels included on a display using RGB values of the pixels (See paragraph [0235]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processing resource (as taught by Okui) by including a non-transitory machine readable storage medium having stored thereon machine readable instructions to cause the processing resource to perform the claimed functions (as taught by Inoue). Doing so would allow the display to leverage the memory in order to store data, including information for controlling the display (See Inoue, paragraph [0095]).
Okui contained a device which differed from the claimed device by the substitution of detect a luminance of the pixels included on the display, but not explicitly using the RGB values of the pixels. Inoue teaches the substituted element of detecting a luminance of pixels included on a display using RGB values of the pixels. Their functions were known in the art to determine the luminance of a display for a frame (See Okui paragraph [0100]; See Inoue, paragraph [0235]). The instructions to detect a luminance of the pixels included on the display, as taught by Okui could have been substituted with instructions to detect a luminance of the pixels included on the display using the RGB values of the pixels, as taught by Inoue and the results would have been predictable and resulted in detecting luminance of the pixels using R, G, and B picture signals.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Okui in view of Inoue does not explicitly teach (See elements emphasized in italics):
	refrain from modifying a screen brightness for a predetermined delay time associated with the selected use profile in response to determining the luminance of the pixels exceeded the predetermined luminance threshold;
	detect the luminance of the pixels after the predetermined delay time to determine when the luminance of the pixels exceeds the predetermined luminance threshold after the predetermined delay time;
after the predetermined delay time, a screen brightness of the display when the detected luminance of the pixels on the display exceeds, for the predetermined delay time, the predetermined luminance threshold.
	However, in the same field of endeavor, a video display apparatus and a video display method (Kawashima, paragraph [0001]), Kawashima teaches:
	determine when a luminance of pixels (See paragraph [0182], lines 1-4: APL detection unit 2 in FIG. 18 performs the claimed detection) exceeds a predetermined luminance threshold (See FIG. 20: APL detection unit 2 detects that the APL exceeds a predetermined luminance threshold A2);
	refrain from modifying a screen brightness for a predetermined delay time (T2’) associated with the predetermined luminance threshold in response to determining the luminance of the pixels exceeded the predetermined luminance threshold (See paragraph [0245]; Therefore, as shown in FIG. 20, during T2’, the process refrains from modifying a screen brightness by not changing the light source control level during this time, in response to determine that the APL exceeded A2. Furthermore, T2’ is defined for the predetermined luminance threshold A2, and is therefore associated with it);
	detect the luminance of the pixels after the predetermined delay time to determine when the luminance of the pixels exceeds the predetermined luminance threshold after the predetermined delay time (See FIG. 20: after the illustrated predetermined delay time T2’, the process again determines when the APL exceeds A2; See paragraph [0245], last three lines); and 
	modify, after the predetermined delay time, a screen brightness of the display (See paragraph [0182], lines 1-4: light source control data production unit 3 in FIG. 18 performs the claimed modification) within a predetermined time (See paragraph [0245]; See FIG. 20: the light source control level has a temporal delay between detecting the APL exceeding A2 and performing the modification) when the detected luminance of the pixels on the display exceeds, for the predetermined delay time, the predetermined luminance threshold after the predetermined delay time (See FIG. 20: after the illustrated predetermined delay time T2’, the APL again exceeds, for the predetermined delay time, A2 and the light source control level is changed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medium (as taught by Okui in view of Inoue) by including the claimed predetermined delay time (as taught by Kawashima), associated with the predetermined luminance threshold. Furthermore, because the predetermined delay time taught by Kawashima is associated with the predetermined (See Kawashima, paragraph [0241]).

Regarding Claim 7, Okui in view of Inoue, and in further view of Kawashima teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui in view of Inoue, and in further view of Kawashima teaches:
	The medium of claim 6, wherein the instructions (As discussed above, Okui was modified according to Inoue to include a non-transitory machine readable storage medium having stored thereon machine readable instructions to cause the processing resource to perform the claimed functions) to modify the screen brightness include instructions to cause the processing resource to modify the screen brightness of the display when the detected luminance of a sub-set of pixels of the pixels on the display exceeds one of a plurality of predetermined luminance thresholds (See Okui, paragraph [0100], last six lines; See FIG. 20, for example: when the detected luminance of the pixels indicates a white screen (APL is 100%), this also means that the detected luminance of a sub-set of the pixels on the display will also exceed one of the plurality of predetermined luminance thresholds (in this case, the threshold is 80%) because all of the pixels are at a maximum luminance. Therefore, the screen brightness of the display will be modified to be 100% light emission luminance level) included in the set of luminance thresholds (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a set of predetermined luminance threshold (L1,  L2, L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the pixels (APL) exceeds a threshold of a set of predetermined luminance thresholds (one of L1 or L2 or L3, etc.), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef) associated with the selected use profile of the display (See paragraph [0344]; See paragraph [0346]: L1 and L2 is changed for the dynamic mode compared to other image quality modes).

Claim 8, Okui in view of Inoue, and in further view of Kawashima teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui in view of Inoue, and in further view of Kawashima teaches:
	The medium of claim 6, comprising instructions (As discussed above, Okui was modified according to Inoue to include a non-transitory machine readable storage medium having stored thereon machine readable instructions to cause the processing resource to perform the claimed functions) to cause the processing resource to modify the screen brightness of the display when the detected luminance of the pixels on the display exceeds a different (See Okui, paragraph [0346]: L1 and L2 can be changed compared to other image quality modes) predetermined luminance threshold (See Okui, paragraph [0102]; See Okui, FIGS. 14(B), 17, 20-22 showing examples of a predetermined luminance threshold (L1 or L2 or L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the pixels (APL) exceeds one of a plurality of different predetermined luminance thresholds (one of L1 or L2 or L3, etc.), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef) included in a different set of luminance thresholds associated with a different selectable use profile of the display (See paragraph [0344]; See paragraph [0346]: L1 and L2 is changed for the dynamic mode compared to other image quality modes).

Regarding Claim 9, Okui in view of Inoue, and in further view of Kawashima teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui teaches:
	The medium of claim 8, wherein the different selectable use profile that includes the different set of luminance thresholds utilize a reduced number of luminance thresholds compared to the selected use profile (See paragraph [0346]: L1 and L2 can be changed compared to other image quality modes (corresponding to different use profiles of the display); See also FIG. 17 and paragraph [0209]; Therefore, according to this example the different selectable use profile that includes the different set of luminance thresholds can utilize a reduced number of luminance thresholds (just L3) compared to the selected use profile (L1 and L2)).

Regarding Claim 10, Okui teaches:
(See the below described method steps in relation to FIG. 2; See paragraph [0093]), comprising: 
	receiving, by a display (FIG. 2), a selection of a use profile of the display (See paragraph [0344]); 
	calculating, by the display, red, green, and blue (RGB) values (RGBγ) of pixels included on the display (See paragraph [0097]); 
	detecting, by the display, a luminance of the pixels included on the display (See paragraph [0100], lines 6-11); 
	determining, by the display, when the luminance of the pixels exceeds a predetermined luminance threshold (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a predetermined luminance threshold (L1 or L2 or L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, it is detected whether luminance of the pixels (APL) exceeds a predetermined luminance threshold (L1 or L2 or L3, etc.)) included in a set of luminance thresholds (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a set of predetermined luminance threshold (L1,  L2, L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the pixels (APL) exceeds a threshold of a set of predetermined luminance thresholds (one of L1 or L2 or L3, etc.), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef) associated with a selected use profile (See paragraph [0344]; See paragraph [0346]: L1 and L2 is changed for the dynamic mode compared to other image quality modes); and
	modifying, by a backlight of the display (See paragraph [0092]), a screen brightness of the display, within a predetermined time, when the detected luminance of the pixels on the display exceeds the predetermined threshold (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a set of predetermined luminance threshold (L1,  L2, L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the pixels (APL) exceeds a threshold of a set of predetermined luminance thresholds (one of L1 or L2 or L3, etc.), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef) for the selected use profile of the display (See paragraph [0346]: L1 and L2 can be changed compared to other image quality modes (corresponding to different use profiles of the display)).
	Okui does not explicitly teach (see elements emphasized in italics):
using the RGB values of the pixels;
	refraining, by the display, from modifying a screen brightness for a predetermined delay time associated with the selected use profile in response to determining the luminance of the pixels exceeded the predetermined luminance threshold;
	detecting, by the display, the luminance of the pixels after the predetermined delay time to determine when the luminance of the pixels exceeds the predetermined luminance threshold after the predetermined delay time; and
	modifying, by a backlight of the display, a screen brightness of the display, after the predetermined delay time.
	However, in the same field of endeavor, display devices (Inoue, paragraph [0001]), Inoue teaches:
	detect a luminance of pixels included on a display using RGB values of the pixels (See paragraph [0235]).
Okui contained a process which differed from the claimed process by the substitution of detect a luminance of the pixels included on the display, but not explicitly using the RGB values of the pixels. Inoue teaches the substituted element of detecting a luminance of pixels included on a display using RGB values of the pixels. Their functions were known in the art to determine the luminance of a display for a frame (See Okui paragraph [0100]; See Inoue, paragraph [0235]). The instructions to detect a luminance of the pixels included on the display, as taught by Okui could have been substituted with instructions to detect a luminance of the pixels included on the display using the RGB values of the pixels, as taught by Inoue and the results would have been predictable and resulted in detecting luminance of the pixels using R, G, and B picture signals.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Okui in view of Inoue does not explicitly teach (See elements emphasized in italics):
	refraining, by the display, from modifying a screen brightness for a predetermined delay time associated with the selected use profile in response to determining the luminance of the pixels exceeded the predetermined luminance threshold;
	detecting, by the display, the luminance of the pixels after the predetermined delay time to determine when the luminance of the pixels exceeds the predetermined luminance threshold after the predetermined delay time; and
	modifying, by a backlight of the display, a screen brightness of the display, after the predetermined delay time.
	However, in the same field of endeavor, a video display apparatus and a video display method (Kawashima, paragraph [0001]), Kawashima teaches:
	determining, by a display (See FIG. 18), when a luminance of pixels (See paragraph [0182], lines 1-4: APL detection unit 2 in FIG. 18 performs the claimed detection) exceeds a predetermined luminance threshold (See FIG. 20: APL detection unit 2 detects that the APL exceeds a predetermined luminance threshold A2);
	refraining, by the display, from modifying a screen brightness for a predetermined delay time (T2’) associated with the predetermined luminance threshold in response to determining the luminance of the pixels exceeded the predetermined luminance threshold (See paragraph [0245]; Therefore, as shown in FIG. 20, during T2’, the process refrains from modifying a screen brightness by not changing the light source control level during this time, in response to determine that the APL exceeded A2. Furthermore, T2’ is defined for the predetermined luminance threshold A2, and is therefore associated with it);
	detecting, by the display, the luminance of the pixels after the predetermined delay time to determine when the luminance of the pixels exceeds the predetermined luminance threshold after the predetermined delay time (See FIG. 20: after the illustrated predetermined delay time T2’, the process again determines when the APL exceeds A2; See paragraph [0245], last three lines); and 
	modifying, by a backlight (FIG. 18: 6) of the display, a screen brightness of the display (See paragraph [0182], lines 1-4: light source control data production unit 3 in FIG. 18 performs the claimed modification), after the predetermined delay time and within a predetermined time (See paragraph [0245]; See FIG. 20: the light source control level has a temporal delay between detecting the APL exceeding A2 and performing the modification), when the detected luminance of the pixels on the display exceeds the predetermined luminance (See FIG. 20: after the illustrated predetermined delay time T2’, the APL again exceeds A2 and the light source control level is changed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Okui in view of Inoue) by including the claimed predetermined delay time (as taught by Kawashima), associated with the predetermined luminance threshold. Furthermore, because the predetermined delay time taught by Kawashima is associated with the predetermined (See Kawashima, paragraph [0241]).
	
Regarding Claim 11, Okui in view of Inoue, and in further view of Kawashima teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui in view of Inoue, and in further view of Kawashima teaches:
	The method of claim 10, wherein the method includes the predetermined delay time (As discussed above, as modified according to Kawashima, Okui in view of Inoue, and in further view of Kawashima teaches that  because the predetermined delay time taught by Kawashima is associated with the predetermined luminance threshold, and the predetermined luminance threshold taught by Okui is included in a set of luminance thresholds associated with a selected use profile, as combined, the predetermined delay time is associated with the selected use profile) that is based on a selection of a power saving profile (See Okui paragraph [0350]: a power saving mode corresponds to a power saving profile. Therefore, the predetermined delay time is based on the selection).

Regarding Claim 12, Okui in view of Inoue, and in further view of Kawashima teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui in view of Inoue, and in further view of Kawashima teaches:
	The method of claim 10, wherein the method includes the predetermined delay time (As discussed above, as modified according to Kawashima, Okui in view of Inoue, and in further view of Kawashima teaches that  because the predetermined delay time taught by Kawashima is associated with the predetermined luminance threshold, and the predetermined luminance threshold taught by Okui is included in a set of luminance thresholds associated with a selected use profile, as combined, the predetermined delay time is associated with the selected use profile) being based on the selected use profile being an adaptive profile (See paragraphs [0345]-353], disclosing different modes, one of which corresponds to an adaptive profile. Therefore, the predetermined delay time is based on the selection).

Regarding Claim 13, Okui in view of Inoue, and in further view of Kawashima teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui teaches:
	The method of claim 10, wherein the method includes modifying the screen brightness of the display when the detected luminance of the pixels on the display exceeds a threshold (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a set of predetermined luminance threshold (L1,  L2, L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the pixels (APL) exceeds a threshold of a first set of predetermined luminance thresholds (one of L1 or L2 or L3, etc.), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef) of a second set of predetermined luminance thresholds based on the selected profile being a progressive profile (See paragraph [0346]: a dynamic mode corresponds to a progressive profile).

Regarding Claim 14, Okui in view of Inoue, and in further view of Kawashima teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui teaches:
	The method of claim 13, wherein the method includes: 
	modifying the screen brightness of the display when the detected luminance of the pixels on the display exceeds a threshold (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a set of predetermined luminance threshold (L1,  L2, L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the pixels (APL) exceeds a threshold of a first set of predetermined luminance thresholds (one of L1 or L2 or L3, etc.), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef) of a third set of predetermined luminance thresholds based on the selected profile being a power save profile (See paragraph [0346]: a dynamic mode has different thresholds L1 and L2 compared to other image quality modes; See paragraph [0350]: therefore, the power saving mode, corresponding to a power save profile, will have a third set of predetermined luminance thresholds (L1,  L2, L3, etc.)); 
(See paragraph [0350]: the power saving mode has a maximum luminance threshold (BLRef fixed at 70%), which is less than a maximum luminance threshold of the second set of predetermined luminance thresholds (for example, FIG. 20 shows 80% as a maximum luminance threshold)).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okui in view of Inoue, and in further view of Kawashima as applied to claim 1 above, and further in view of Kamada (US 20090244408 A1).

Regarding Claim 4, Okui in view of Inoue, and in further view of Kawashima does not explicitly teach:
	The display of claim 1, wherein the instructions to modify the screen brightness of the display include instructions to turn a backlight of the display off when the detected luminance of the pixels indicates a black screen.
However, in the same field of endeavor, display apparatuses (Kamada, paragraph [0001]), Kamada teaches:
	turn a backlight of a display off when a detected luminance of pixels indicates a black screen (See paragraph [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display (as taught by Okui in view of Inoue, and in further view of Kawashima) so the instructions to modify the screen brightness of the display include instructions to turn a backlight of the display off when the detected luminance of the pixels indicates a black screen (as taught by Kamada). Doing so would reduce power consumption (See Kamada, paragraph [0064], last two lines).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Okui in view of Inoue, and in further view of Kawashima as applied to claim 10 above, and further in view of Zhang (US 20150379922 A1).

Regarding Claim 15, Okui in view of Inoue, and in further view of Kawashima does not explicitly teach:
	The method of claim 10, wherein the method includes determining, by the display, a new luminance threshold for a use profile of the display by: 

	determining the new luminance threshold based on the detected test pattern luminance of the pixels.
However, in the same field of endeavor, display devices (Zhang, paragraph [0001]), Zhang teaches:
	determining, by a display, a new luminance threshold for a use profile of the display (See paragraph [0029]: a target luminance value corresponds to a new luminance threshold for a use profile of the display; See paragraphs [0036] and [0037]: Mode I or Mode II correspond to a use profile) by: 
	detecting a luminance of pixels included on the display based on a test pattern displayed on the display (See paragraph [0029]: testing luminance values); and 
	determining the new luminance threshold based on the detected test pattern luminance of the pixels (See paragraph [0029]: the target luminance value is an average value obtained according to the testing luminance values).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Okui in view of Inoue, and in further view of Kawashima) by including the claimed method steps (as taught by Zhang). Doing so would allow for high-quality luminance compensation to be achieved for each pixel (See Zhang, paragraph [0030], last five lines).

Response to Arguments
Applicant's arguments filed 05/18/2021 have been fully considered but they are moot.
	Applicant argues (Remarks, pages 8-10) that Okui, Inoue and Iwata do not teach the amended limitations of independent claims 1 and 6, including “refraining from modifying a screen brightness for a predetermined delay time associated with the selected use profile”. These arguments are respectfully moot on the grounds of new rejections. Specifically, Iwata is no longer relied upon in the above rejections and Kawashima has been introduced to render the amended claims obvious in combination with Okui and Inoue.
	Applicant argues (Remarks, pages 11-13) that Okui and Inoue do not teach the amended limitations of independent claim 10, including “refraining from modifying a screen brightness for a predetermined delay time associated with the selected use profile”. These arguments are respectfully moot on the grounds of new rejections. 
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	TANAKA; Kazuhiko (US-20100295879-A1): pertinent to applicant's disclosure for its teaching of refraining from modifying a screen brightness for a predetermined delay time (FIG. 4C: Tx).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN X CASAREZ/Examiner, Art Unit 2692